Citation Nr: 0720418	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1945 to August 
1948.

This appeal is from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to dependency and indemnity compensation (DIC), 
because the veteran's cause of death was not service 
connected.

The appellant's motion to advance his appeal on the docket of 
the Board of Veterans' Appeals (Board) for good cause has 
been granted.  38 C.F.R. § 20.900(c) (2006).

The Board of Veterans' Appeals (Board) denied this claim in 
June 1999, and the United States Court of Appeals for 
Veterans Claims (Court) affirmed the decision in September 
2000.  In March 2001, the Court withdrew its September 2000 
decision and vacated and remanded the Board's June 1999 
decision for readjudication considering the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February 2002, the Board 
again denied the claim, and the Court again vacated the 
Board's decision and remanded the case.

The Board remanded the case in April and in October 2003 for 
further development, the latter remand, in pertinent part, 
was to obtain certain x-ray films for the Board to include in 
a contemplated referral of the case to an independent medical 
expert (IME) for a medical opinion.  See 38 C.F.R. 
§ 20.901(d) (2006).  In April 2005, the Board again remanded 
the case to obtain the x-ray films sought in the October 2003 
remand.  The case is again before the Board for appellate 
review.

The appellant has asserted entitlement to DIC pursuant to the 
provisions of section 1318, title 38, United States Code.  
The matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in October 1996 at the age of 77, with 
the immediate cause reported on the death certificate as 
arrhythmia, ischemic cardiomyopathy; the antecedent cause as 
intestinal obstruction secondary to chronic carcinoma; the 
underlying cause as chronic renal insufficiency; and 
pulmonary tuberculosis (PTB) III as a significant condition 
contributing to death.

2.  At the time of death, service connection was in effect 
for inactive PTB, rated as noncompensably disabling since 
June 1960.

3.  Ischemic cardiomyopathy, intestinal obstruction secondary 
to chronic carcinoma, chronic carcinoma, and chronic renal 
insufficiency did not have their onset during service, were 
not related to any in-service disease or injury, and were not 
manifested to any degree within one year following separation 
from service.

4.  The veteran's service-connected PTB was inactive at the 
time of his death and did not substantially or materially 
contribute to the cause of his death or aid or lend 
assistance to any cause of death so as to hasten death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006); Quartuccio v. Principi, 16 
Vet. App. 183 (2002)...

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  Any VA error in providing the required 
notice is presumed prejudicial, and once an error is 
identified the burden is on VA to demonstrate it was not 
prejudicial to the claimant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).

The appellant applied for Dependency and Indemnity 
Compensation (DIC) in October 1996, prior to enactment of the 
VCAA.  Subsequent VA letters of February 2004 and June 2005 
afforded her all aspects of notice mandated by law and 
regulation, except notice of the potential rating and 
effective date elements of her claim.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  In this case, the 
appellant was not provided with notice as to ratings or 
assignment of effective dates.  She is not, however, 
prejudiced by this lack of notice because the Board is 
denying the claim for DIC, thus rendering moot any question 
of an effective date, and disability rating is not an element 
of the benefit sought.

The February 2004 and June 2005 letters post-dated the 
initial adjudication, but pre-dated the March 2007 
supplemental statement of the case, which constituted an 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  These notices informed the appellant of the 
requirements of a successful claim for service connection for 
the cause of the veteran's death.  She was informed of her 
and VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence to the RO, which would 
include that in her possession.  A July 2005 VA letter 
specifically informed the appellant that VA did not have and 
had been unable to obtain certain x-ray films, which 
discharged VA's duty to notify the appellant of its inability 
to obtain evidence.  38 C.F.R. § 3.159(e) (2006).

VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Further, the arguments by the appellant and her 
representative reveal actual knowledge of all elements of 
proof of entitlement to service connection for the cause of 
the veteran's death; therefore, any omission in VA notice has 
not impaired the appellant's ability to fully participate in 
prosecution of her claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
appellant's claim.  See Conway v. Principi, 353 F.3d 1359, 
1374 (2004) (Court of Appeals for Veterans Claims must "take 
due account of the rule of prejudicial error").

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  A June 2005 
VA letter that informed the appellant of VA's inability to 
find certain x-ray films previously in VA possession also 
requested that she authorize VA to request them from Fabunan 
Medical Clinic, the originating private medical facility and 
reiterated her obligation to so.  The appellant did not 
provide that authorization.  That failure absolved VA of its 
duty to obtain the specified evidence.  38 C.F.R. 
§ 3.159(c)(1)(ii) (2006).  The imprint of a VA e-mail of 
February 2006 memorialized the RO determination that VA could 
not locate the x-ray films in question previously in its 
possession.  This notation satisfied VA's duty to seek 
pertinent evidence.  38 C.F.R. § 3.159(c)(1) (2006).  
Additionally, the Board concludes the evidence is not 
constructively of record, because VA has determined it cannot 
reasonably be expected to be produced.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA obtained a medical opinion on whether the veteran's PTB 
caused or contributed to the veteran's death from a VA 
Tuberculosis Review Board, a panel of experts on PTB.  See 
38 C.F.R. § 3.159(c)(4).  The appellant has requested that VA 
obtain an independent medical expert (IME) opinion on the 
same matter.  See 38 C.F.R. § 20.901(d) (2006).  The Board's 
remands of October 2003 and April 2005 sought the now-
unavailable August and September 1996 x-ray films in 
contemplation of obtaining such an IME opinion.

Even though the Veterans Law Judge who remanded the case 
revealed his consideration of obtaining an IME opinion, the 
remands were preliminary matters in this case, and the 
contemplation of obtaining an IME opinion was not an order 
for an IME opinion.  It did not create a right of the 
appellant to have VA obtain such an opinion.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Board remand order 
creates claimant's right to performance of that order).

Whether to obtain an IME opinion is within the Board's 
discretion, 38 C.F.R. § 20.901(d), and thus outside the scope 
of the VCAA mandate to obtain medical opinions necessary to 
decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The VCAA mandate to obtain 
medical opinions when such are necessary to decide a claim 
does not mandate a specific source or otherwise vitiate the 
Board's discretion on whose opinion to obtain.

The determination whether an IME opinion is warranted in a 
case is informed by the medical complexity or controversy in 
that case.  38 C.F.R. § 20.901(d).  There is no such 
complexity or controversy in this case.  Moreover, without 
the original x-ray films, referral to an IME for a second 
opinion what those films show is untenable.  The Review Board 
opinion is sufficient to decide the case, and no further 
medical opinion is necessary.  VA has discharged its duty to 
obtain examination or medical opinion in this case.  
38 C.F.R. § 3.159(c)(4).

In May 2007, the appellant submitted copies of records from 
James Gordon Memorial Hospital.  As these are duplicates of 
records already associated with the claims folder and 
considered by the RO, remand for the issuance of a 
supplemental statement of the case is not required. 

VA has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Dingess, 19 
Vet. App. 473; Pelegrini II, 18 Vet. App. 112; Quartuccio, 16 
Vet. App.


II.  Service Connection for Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2006).  
The regulation further defines principal and contributory 
causes of death.  38 C.F.R. § 3.312(b), (c) (2006).

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310.  That is, the appellant seeks to 
establish that the veteran's death resulted from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2006).

The veteran's death certificate shows he died in October 1996 
at the age of 77.  The causes were characterized as follows: 
"Immediate cause: arrhythmia, ischemic cardiomyopathy; 
Antecedent cause: intestinal obstruction secondary to chronic 
carcinoma; Underlying cause: chronic renal insufficiency; 
Other significant condition contributing to death: pulmonary 
tuberculosis III."  At the time of his death, the veteran 
was service connected only for PTB, inactive, rated 
noncompensably disabling since 1960.

The appellant does not claim that arrhythmia, ischemic 
cardiomyopathy, intestinal obstruction secondary to chronic 
carcinoma, chronic carcinoma, or chronic renal insufficiency 
were incurred in or aggravated by service.  The veteran's 
service medical records are silent for any complaints or 
clinical findings pertaining to the cardiovascular system, 
carcinoma, or renal insufficiency.  There is no evidence of 
any of these within one year following separation from 
service, and there is no evidence the veteran's service was 
of any type or circumstance that qualified him for a 
presumption of service connection for cancer diagnosed more 
than one year after separation from service.  There is no 
evidence to indicate that any of these diseases first 
diagnosed after service were incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).  
In sum, the preponderance of the evidence is against finding 
any disease or condition shown on the death certificate as 
the immediate, antecedent, or underlying cause of death was 
incurred in or aggravated by service such that it could be a 
service-connected cause of death.  38 C.F.R. § 3.312 (2006).

The appellant's contention, essentially, is that the 
veteran's PTB caused or contributed to his death, and his 
death is service connected on that basis.

The evidence of record includes an August 1949 VA hospital 
summary showing that the veteran's PTB was arrested at that 
time.  Subsequent VA examination reports and x-ray studies of 
August 1948 to June 1950 show the PTB as inactive.  A 
September 1954 VA report found the veteran's PTB was unstable 
from June 1950 to December 1953.  Thereafter, VA examination 
and x-ray studies of December 1954, a March 1958 analysis of 
x-ray studies of November 1949 to March 1958, and May and 
August 1960 found the veteran's PTB was chronic, moderately 
advanced, bilateral, inactive.  Subsequent VA examinations 
and x-ray studies of January 1968, January 1979, and February 
1980 continued to show the PTB as inactive.

Private x-ray study reports of March 1958, May 1960, and 
November 1967 from M. Consing, M.D., stated findings of PTB, 
minimal, probably active.  The March 1958 and November 1967 
reports stated right and left lung findings substantially the 
same as those in multiple VA studies.  No private report 
indicated that Dr. Consing made interval comparisons as were 
repeatedly described in the VA reports.  The VA reports are 
of clearly greater weight as evidence of the course of the 
veteran's PTB than are Dr. Consing's reports.

The February 1980 VA examiner reported that comparison of the 
current chest x-ray study with one of January 1979 showed no 
significant changes in the fibrocalcific densities in the 
right upper lung or of the calcific deposits in the left 
midlung field.  The heart remained normal in size and 
configuration.  The remainder of the examination was likewise 
unchanged.  The impression was pulmonary infiltrations of the 
right upper lung and left midlung field, unchanged from 
January 1979 to February 1980.  The pertinent examination 
diagnosis was "pulmonary tuberculosis, mod[erately]-active, 
chronic, inactive."

The February 1980 VA diagnosis contains an apparent 
contradiction that requires interpretation.  Comparison of 
the syntax of the diagnosis with the syntax of numerous other 
VA diagnoses is persuasive that the notation "mod[erately] 
active" misstated an intended notation of moderately 
advanced, inactive.

The VA diagnoses of record generally follow the notational 
syntax of <diagnosis>, <degree of advancement>, <level of 
activity>, with occasional use of other qualifiers such as 
"chronic," or "bilateral."  The level of activity is 
consistently the last stated finding, and the degree of 
advancement is the penultimate finding.  Based on this 
observation of the evidence, the Board concludes that the 
February 1980 examiner intended a diagnosis of moderately 
advanced, inactive; consistent with the several other 
diagnoses of record stating "moderately advanced," but he 
erroneously wrote "mod[erately]-active."  Thus, the 
February 1980 diagnosis is not probative of active PTB at 
that time.

Also of record are VA outpatient treatment records dated 
between February and August 1983, indicating the veteran was 
seen for periodic complaints of occasional coughing.  He was 
prescribed Ampicillin.  Physical examination in August 1983 
revealed that the lungs had increased breath sounds at both 
apices with no rales.  The heart was unremarkable.

At the time of a VA examination in February 1984, there were 
clear breath sounds with no wheezes or rales.  The chest 
expanded equally and symmetrically and percussion was normal.  
A chest X-ray study compared with one done in August 1983 
showed no significant changes in the infiltrations in the 
right upper lobe or in the left midlung field.  The calcific 
density in the aortic knob as well as the rest of the 
examination appeared unchanged.  The impression was pulmonary 
infiltrations of the right upper lobe and left midlung 
fields, unchanged from August 1983 to February 1984.

Of record are reports of radiologic studies done of the 
veteran in August and September 1996 at the Fabunan Medical 
Clinic.  The study in August 1996 showed minimal acid-fast 
infiltration, bilateral.  Also demonstrated was hypertensive 
cardiovascular disease.  Minimal pleural effusion on the 
right was also noted.  The September study resulted in 
impressions of minimal acid-fast infiltration, regressing, 
and hypertensive vascular disease.  

The veteran was hospitalized at the James Gordon Hospital in 
October 1996 as a transfer from another facility.  He was 
admitted with progressive abdominal enlargement and abdominal 
pain.  Electrocardiogram tracings showed lateral wall 
ischemia.  A barium enema showed rectal sigmoid spasticity, 
diverticulum of the descending colon with narrowing of the 
mid-ascending, and irritable cecum.  He died the following 
day with a final diagnosis of ischemic cardiomyopathy, 
intestinal obstruction due to colonic carcinoma, chronic 
renal insufficiency, and pulmonary tuberculosis III.

A VA Tuberculosis Review Board report of October 1997 noted 
that review of the clinical history showed the veteran was 
last seen at the James Gordon Medical Hospital in October 
1996, where he died.  It was noted that the cause of death 
was arrhythmia due to ischemic cardiomyopathy with PTB cited 
as an underlying cause.

The Review Board further noted the veteran was also being 
seen at a private facility where he allegedly was being 
treated for PTB.  A review of chest x-ray studies of August 
and September 1996 showed impressions of bronchopneumonia, 
bilateral, partially cleared from August to September 1996.  
The underlying fibrocalcific residuals of both upper lungs 
and left perihilar area were unchanged.  The Review Board 
concluded that after review of the clinical records and a 
series of chest radiographs, that the tuberculosis at the 
time of death was stable or inactive, Stage IV.  The report 
concluded that the veteran's tuberculosis was "minimal and 
therefore could have contributed very little to the final 
demise of the patient, if at all."  The impression was 
pulmonary tuberculosis, inactive at time of death, Stage IV. 

The appellant argues that the notation of PTB on the death 
certificate as a significant contributory cause of death must 
be given great weight.  Second, she argues that that the 
Review Board opinion is equivocal regarding the extent to 
which PTB caused or combined to cause the veteran's death, 
and therefore the Review Board opinion must be given little 
weight.  The appellant concludes that the preponderance of 
the evidence favors service connection for the cause of the 
veteran's death, or that the evidence for and against the 
claim is at least in equipoise.  The Board disagrees.

There is no competent evidence of record showing that the 
veteran's PTB was a principal cause of his death.  See 
38 C.F.R. § 3.312(b).  The death certificate characterizes 
PTB as a significant condition contributing to death.  See 
38 C.F.R. § 3.312(c).  However, there is no indication of 
record that the physician who completed the death certificate 
had reviewed the veteran's claims file or even knew the 
veteran's medical history prior to his terminal illness.  
Thus, as a bare medical opinion, the death certificate is 
less well corroborated than is the opinion of the Review 
Board, which reviewed the veteran's claims file, including 
the most complete medical history of his PTB known.  On that 
basis the opinion of the Review Board is of greater weight 
than the declaration in the death certificate.  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

VA regulation identifies a contributory cause of death as one 
that "contributed substantially or materially [to the cause 
of death]; that combined to cause death; that aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death; rather, 
it must be shown that there was a causal link.  38 C.F.R. 
§ 3.312 (c)(1) (2006).   Service-connected diseases or 
injuries involving active processes affecting vital organs 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the view of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render a person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 3.312 
(c)(3) (2006).   

The evidence of static PTB since at least 1980, and possibly 
since 1949, is persuasive that the veteran's PTB was not an 
active process affecting a vital organ at the time of his 
death, 38 C.F.R. § 3.312(c)(3), nor had it been for many 
years.  

Additionally, the veteran's medical history alone is against 
finding that there is a reasonable basis for holding that his 
service-connected PTB was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4).  Although it affected a vital organ, the clear 
preponderance of the evidence is that it was arrested and 
thus not of a progressive or debilitating nature.  Id.  

Further, regarding the Review Board opinion, it is not 
equivocal even though it does not state an absolute 
certainty.  The report concluded that the veteran's 
tuberculosis was "minimal and therefore could have 
contributed very little to the final demise of the patient, 
if at all."  The clear import of the TB Review Board opinion 
is that service-connected PTB was not a principal or 
contributory cause of death in any sense contemplated by the 
regulation.  38 C.F.R. § 3.312.  Again, it is not sufficient 
to show that it casually shared in producing death; rather, 
it must be shown that there was a causal link.  38 C.F.R. 
§ 3.312 (c)(1) (2006).   

Finally, to the extent the appellant proffers her opinion 
that the veteran's PTB caused or contributed to his death, 
she is not competent to provide an opinion linking the 
veteran's death to a specific medical cause, including 
pulmonary tuberculosis.  As a lay person, she lacks the 
necessary medical expertise to render an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

The preponderance of the evidence is against granting service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).  Whereas the 
evidence for and against the claim is not in equipoise, there 
is no basis to give the appellant the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


